DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 19 February 2021.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-2, 4-12, 14-22 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Michael Kucher (Reg. No. 69,114) on 03 March 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 23-25 have been amended as follows:

23. (Currently Amended) A method for operating a power consumption metering system, the method comprising:
measuring, by a sensor deployed at a monitored site, power consumption values over time to obtain a high speed value pattern of a power consumption with a resolution of more than 1000 values per second, wherein the power consumption values are harmonics obtained from a Fourier transformation;
measuring, by the sensor, consecutive low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second;
identifying a status of a power consumer of the monitored site dependent on the high speed value pattern; and
counting an operation time of the power consumer dependent on the low speed value pattern and on the identified status.

24. (Currently Amended) A power consumption metering system comprising:
a sensor deployed at a monitored site, wherein the sensor is configured to:
measure power consumption values over time to obtain a high speed value pattern of a  power consumption with a resolution of more than 1000 values per second, wherein the power consumption values are harmonics obtained from a Fourier transformation; and
measure consecutive low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second; and
a data processing system configured to identify a status of a power consumer of the monitored site dependent on the high speed value pattern,
wherein the power consumption metering system is configured to count an operation time of the power consumer dependent on the low speed value pattern and the identified status.

25. (Currently Amended) The method according to claim 23, wherein the power consumption metering system comprises a cloud-based data processing system.

Allowable Subject Matter
Claims 2, 4-10, 12, 14-20, 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 23, the prior art of record does not show or suggest the combination of the following limitations: “measuring, by a sensor deployed at a monitored site, power consumption values over time to obtain a high speed value pattern of a power consumption with a resolution of more than 1000 values per second, wherein the power consumption values are harmonics obtained from a Fourier transformation; measuring, by the sensor, consecutive low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second”.

Regarding claim 24, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 23.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Deilmann et al. US Patent Application Publication No. 2014/0172176 teaches user status- and user behavior-based control system and method for building technology systems and components.

2.	Boot US Patent Application Publication No. 2012/0123995 teaches power consumption compliance monitoring system and method.

3.	Taylor et al. US Patent Application Publication No. 2019/0264935 teaches thermostat with integrated submetering and control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

May 10, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633